DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 12-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to the claims.
All claim rejections over Sullivan et al. (U.S. Patent No. 9526777) have been withdrawn in view of applicant’s arguments and Declaration under 37 C.F.R. §1.132.  Specifically, applicant has provided data demonstrating that i) the order of the prime-boost vaccination (adenovirus prime encoding a glycoprotein from a filovirus subtype followed by MVA boost encoding glycoproteins from at least two filovirus subtypes), and ii) at least 8 weeks between the prime and boost vaccinations provided superior results compared to other prime-boost regimens (e.g., MVA prime followed by adenovirus boost or less than 8 week between administrations). 
The rejection of claims 12-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 19-23 of copending 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 copending Application No. 16/317111 (now claims 7-11 of U.S. Patent No. 10925956 (reference application). 
The instant claims are directed to a method of inducing a protective immune response against a filovirus in a subject, the method comprising: 

b.	administering to the subject a second composition comprising an immunologically effective amount of an MVA vector comprising a nucleic acid encoding antigenic glycoproteins of at least two strains of filovirus subtypes;
wherein step (b) is conducted at least 8 weeks after step (a), and wherein the administration of (a) and (b) induces a protective immune response in the subject.
The patented claims are directed to a method of inducing an immune response against a Marburg virus in a subject, the method comprising:
a.	administering to the subject a first composition consisting of an immunologically effective amount of an adenovirus vector comprising a nucleic acid encoding a first antigenic protein of a Marburg virus, wherein the first antigenic protein has the amino acid sequence of SEQ ID NO: 3, and wherein the first antigenic protein is the only antigenic protein encoded by the adenovirus vector; and 
b.	administering to the subject a second composition comprising an immunologically effective amount of an MVA vector comprising a 
wherein the first antigenic protein and the second antigenic protein share at least one antigenic determinant, and step (b) is conducted 1-12 weeks, preferably 4 or 8 weeks, after step (a).  The antigenic protein can be derived from a filovirus and can be any one of SEQ ID NOs:1-5, which are identical to instant SEQ ID NOs:1-5.  The adenovirus vector is a rAd26 or rAd35 vector.
Although the claims at issue are not identical, they are not patentably distinct from each other.  
Response to Arguments
In the reply dated April 10, 2020, applicant did not address the merits of the outstanding double patenting rejection.  Accordingly, the rejection will be maintained. 
 
Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648